Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-11 of S. Yano et al., US 17/105,855 (Nov. 27, 2020) are pending.  Claims 8-11 to the non-elected invention of Group (II)-(V) are withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1-7 have been examined on the merits and are rejected under non-statutory double patenting.  

Election/Restrictions 

Restriction

Applicant's election of Group (I), claims 1-7, with traverse in the Reply to Restriction Requirement filed on April 5, 2022, is acknowledged.  Claims 8-11 to the non-elected invention of Groups (II)-(V) are withdrawn from consideration pursuant to 37 CFR 1.142(b).   

Election of Species

Pursuant to the election of species requirement, Applicant elected the following species:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Applicant indicates that claims 1-6 read on the elected species.  The elected species was searched and found to be free of the art of record.  MPEP § 803.02(III)(C)(2)).  Pursuant to MPEP § 803.02, the search was extended to the additional species and the elected group was determined to be free of the art of record.  In view of cited art, the election of species requirement is given effect and maintained as provisional.  No claims of the elected group are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b) as not reading on the elected species.  See, MPEP § 803.02.  

Applicant’s Traversal

Applicant traverses restriction of invention (I) from inventions (II)-(V) on the grounds that the Office has not established a proposed alternative that is a materially different process nor an example of a process practiced with a materially different product. Therefore, the Office has not met its burden.  This argument is not considered persuasive because allegations of different processes or products need not be documented by the Examiner in the restriction.  MPEP § 806.05(f).  

The previous Office action incorrectly cited MPEP § 806.05(h) (product and process of using).  Rather, restriction is based upon process of making (i.e., inventions (II)-(V)) and product made (invention (I)).  MPEP § 806.05(f).  As such, the following additional discussion is provided to clarify the record.  

Invention (I) is directed to a product prepared by protecting an amino acid or peptide with a compound of formula (I).  MPEP § 2113 (product-by-process claim).  Inventions (II)-(IV) are each directed to a “method for producing a peptide” comprising reacting “an alkyldiphenylmethane compound comprising an alkoxy group substituted with a silyl group at its end”.  Invention (I) is therefore directed to a product (i.e., a protected amino acid or peptide) and inventions (II)-(V) are directed to a method of making a product (i.e., making a protected peptide).1  Such inventions are distinct if either of the following can be shown:

A process of making and a product made by the process can be shown to be distinct inventions if either or both of the following can be shown: 

(A) that the process as claimed is not an obvious process of making the product and the process as claimed can be used to make another materially different product; or 

(B) that the product as claimed can be made by another materially different process.

MPEP § 806.05(f).  In the current case, item (A) applies because the process as claimed in inventions (II)-(V) is an obvious process to make the protected peptide of invention (I).  Further the process as claimed in inventions (II)-(V) can be used to make a product materially different from the protected peptide of invention (I).  

First, the claim 9-11 term “an alkyldiphenylmethane compound comprising an alkoxy group substituted with a silyl group at its end” is broadly and reasonably interpreted based on the plain language and consistent with the specification as a compound comprising the following two substructures.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


specification at page 4, [0006]; MPEP § 2111.  Thus, whether the compound genera of inventions (II)-(V) of:

alkyldiphenylmethane compound comprising an alkoxy group substituted with a silyl group at its end

overlaps with the invention (I) compound genus of formula (I) is not entirely clear and requires further § 112 and claim interpretation analysis.  

In any case, the process inventions (II)-(V) is clearly an obvious process to make the claimed peptide of invention (I), within the context of MPEP § 806.05(f), because it simply comprises reaction of peptide functional group (or amino acid) with the “alkyldiphenylmethane compound comprising an alkoxy group substituted with a silyl group at its end”.  That is claims 9-11 comprise standard, art-known peptide protecting steps.  Note that this is not a full § 103 analysis but rather an obvious analysis within the context of restriction under MPEP § 806.05(f).  

And while allegations of different processes or products need not be documented by the Examiner in the restriction, the following references demonstrate that reactions of peptides with protecting groups is standard, well-known methodology in peptide synthesis.  U. Sundram et al., 60 The Journal of Organic Chemistry, 1102-1103 (1995); W. Pieken et al., US 6,001,966 (1999) (“Pieken”).  MPEP § 806.05(f).  In view of the foregoing, restriction between inventions (I) and inventions (II)-(V) is maintained.  

Applicant traverses restriction among inventions (II)-(V) on the grounds that the restriction did not adequately demonstrated distinctness pursuant to MPEP § 806.05(j).  Applicant argues that the Office has not even attempted to assert that the products meet the first and second prongs ,i.e., do not overlap in scope and are not obvious variants.  Applicant argues that the Office has simply stated the conclusion

This argument is not considered persuasive for the following reasons.  In the previous Office action is was stated that Inventions (III) through (V) are distinct because each of inventions (III) through (V) is directed to the protection of different functional groups of the amino acid or peptide; albeit with the same Markush compound group of “alkyldiphenylmethane compound comprising an alkoxy group substituted with a silyl group at its end”.  It was also stated in the previous Office action that the invention groups are mutually exclusive (do not encompass overlapping subject matter) because there is no product that would infringe any two of the identified inventions because each invention requires protection of a different amino acid/ peptide different functional group.  Further, there is nothing of record to indicated that inventions (III)-(V) are obvious variants.  Thus, the reasons for restriction between Groups (III)-(IV) were clearly stated in the previous Office action. Similarly, the restriction/distinctness between invention (II) and any of inventions (III) through (V) was also set forth in the previous Office action.  

Applicant further traverses on the grounds that that a search of all the claims would not impose a serious burden on the Office.  MPEP § 808.02.  This argument is not considered persuasive because the grounds for a search burden was detailed in the previous Office action and Applicant has not provided any argument to the contrary.  

Non-Elected Invention of Groups (II)-(V), Claims 8-11

The inventions of Group (II)-(V), claims 8-11, are not eligible for rejoinder.  MPEP § 821.04.  In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim.  MPEP § 821.04.  A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined. MPEP § 821.04.  

Note that should the elected invention of Group (I) become in condition for allowance (for example, by Applicant’s overcoming the claim objections and non-statutory double patenting), and Applicant fails to cancel non-elected claims 8-11, then these claims will be subject to MPEP § 821.01 (paragraph 8.03) in which Applicant will be given TWO (2) MONTHS to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will have then been passed to issue.

Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  

The claim 1 term “active ester-type protecting group” of instant variable R19 is interpreted as follows.  Examples of “active ester-type protecting groups” are discussed in the specification at page 9-10; however no specific definition is provided.  The specification recites that examples of the active ester-type protecting group include an active ester-type carbonyl group and an active ester-type sulfonyl group.   See Specification at page 9.  The instant specification lists alkoxycarbonyl and alkylsulfonyl as more specific examples.  Speciation at pages 9-10.  Such “alkyl” groups are known in the art not to be particularly activating with respect to electron withdrawing ability.  2144.03.  As such, the term “active” within the subject phrase “active ester-type protecting group” is not considered to particularly limit the subject phrase as the specification essentially indicates that any reasonable alkoxy carbonyl or sulfonyl group will be effective in the claimed compound.  Accordingly, the phase “active ester-type protecting group” of instant variable R19 is broadly and reasonably interpreted in view of the specification to be limited to –(C=O)–A and –SO2–A, where A may be a reasonable substituent.  

Claim variables unmodified by the term “optionally substituted” are broadly and reasonably interpreted as limited to unsubstituted groups.  Applicant has indicated in the specification and claims where groups are intended as “optionally substituted”.  For example, the claim 1 variable Z term “cycloalkyl” group (not defined in the specification) is reasonably and broadly interpreted as an unsubstituted, saturated carbocycle.  

Claim Objections

Informalities

Claims 1-7 are objected to on the grounds that claim 1 should be amended as follows:

1: A protected amino acid or a protected peptide, wherein a functional group thereof selected from amino group, carboxy group, hydroxy group, amido group and mercapto group of an amino acid or a peptide is protected by an alkyldiphenylmethane compound represented by formula (1) . . .

for grammatical clarity.  

Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Nonstatutory Double Patenting Rejection over S. Yano et al., US 10,870,667 (2020)

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over conflicting claims 1-10 of S. Yano et al., US 10,870,667 (2020) (“the ‘667 patent”).  

Conflicting claims 1-7 are directed to Markush genera respectively identical to formula (I) of instant claims 1-7.  Conflicting claim 10 (depending upon conflicting claim 8) is directed to:

A method of protecting at least one of a carboxy group, a hydroxy group, an amino group, an amide group, or a mercapto group on a compound which comprises reacting the group with a compound of claim 1, wherein the compound is a peptide.  

Instant claim 1 is patentably indistinct from conflicting claim 10 for the following reasons.  Practice of conflicting claim 10 necessarily provides the “protected peptide” of instant claim 1 because the Markush genera conflicting claim 1 is identical to that of instant claim 1.  As such, instant claim 1 is not patentably distinct from conflicting claim 10 of the ‘667 patent because it is anticipated by conflicting claim 10.  

Instant claim 2 is patentably indistinct from conflicting claim 10 in combination with conflicting claim 2 for the following reasons.  Conflicting claim 2 is directed to the same Markush genera as instant claim 2.  One of ordinary skill is motivated to use the compounds of conflicting claim 2 to protect a peptide in view of claim 10’s teaching of the use of the compounds of formula (I) in protection of peptides.  Thus, instant claim 2 is obvious in view of conflicting claims 2 and 10.2  

Instant claims 3-7 (which track conflicting claims 3-7) are patentably indistinct from conflicting claim 10 for the same reasons given above for instant claim 2.  

Terminal Disclaimer

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Subject Matter Free of the Art of Record

Subject to the above non-statutory double patenting rejection, claims 1-7 are free of the art of record.  The closest prior art of record to the instant claims is W. Pieken et al., US 6,001,966 (1999) (“Pieken”).  Pieken discloses triaryl protecting groups comprising an O-alkyl- silyl substitution for use in peptide synthesis, for example, compound 67 below.  Pieken at col. 70.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


The Pieken compound structurally differs from the instant compounds in at least that the phenyl group of compound 67 does not meet the instant variable Z criterion (i.e. phenyl in compound 67 versus the claimed cycloalkyl).  Applicant’s claims are not anticipated pursuant to 35 U.S.C. § 102 nor obvious pursuant to 35 U.S.C. § 103 because while the cited art of motivates one of ordinary skill in the art to select the above-depicted prior art compound for further development, there is not sufficient motivation to structurally modify any of the Pieken compounds (by replacing phenyl with cycloalkyl) so as to arrive at an instantly claimed compound, with a reasonable likelihood of success that the resulting compound would have improved or similar properties. MPEP § 2144.09; MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007)); see also Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007) (“[t]hus, in cases involving new chemical compounds, it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound”).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1624



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP § 806.05(f) (“[a product defined by the process by which it can be made is still a product claim (In re Bridgeford, 357 F.2d 679, 149 USPQ 55 (CCPA 1966)) and can be restricted from the process if the examiner can demonstrate that the product as claimed can be made by another materially different process; defining the product in terms of a process by which it is made is nothing more than a permissible technique that applicant may use to define the invention”).  
        
        2 See also, MPEP § 804(II)(B)(2)(a).  Those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application) (citing Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010))